impediment external to the defense. See Hathaway v. State, 119 Nev. 248,

                   252, 71 P.3d 503, 506 (2003). Moreover, because the State specifically

                   pleaded laches, appellant was required to overcome the rebuttable

                   presumption of prejudice. NRS 34.800(2).

                               Appellant claimed that he had cause for the delay because he

                   only learned about the allegedly illegal sentencing procedure five and one-

                   half years after entry of the judgment of conviction. Appellant claimed

                   that he would not have been able to discover the alleged error earlier.

                   Appellant's good cause argument lacked merit. The alleged error occurred

                   on the record, and thus, the claim was reasonably available to appellant to

                   raise in a timely petition. See Hathaway, 119 Nev. at 252-53, 71 P.3d at
                   506. Appellant's failure to appreciate the alleged error in the sentencing

                   proceedings is not an impediment external to the defense.     See Phelps v.

                   Dir., Nev. Dep't of Prisons, 104 Nev. 656, 660, 764 P.2d 1303, 1306 (1988).

                   Therefore, we conclude that the district court did not err in denying the

                   petition as procedurally time barred.
                               Next, appellant argued that laches should not apply because it

                   was the State's error and the State did not suffer prejudice. This

                   argument fell short of demonstrating a fundamental miscarriage of justice

                   as required by NRS 34.800, and therefore, appellant failed to rebut the

                   presumption of prejudice to the State. Therefore, we conclude that the




SUPREME COURT
      OF
    NEVADA
                                                           2
(0) 1947A TDO4F.
                   district court did not abuse its discretion in denying the petition as barred

                   by laches. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED. 2




                                                             A
                                                       Hardesty
                                                                 Ct-4   SA;            J.



                                                                                       J.
                                                             °17
                                                       Douglas
                                                                4/:




                   cc: Hon. Carolyn Ellsworth, District Judge
                        Ronald Westman Bradberry
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




                         2We have reviewed all documents that appellant has submitted in
                   proper person to the clerk of this court in this matter, and we conclude
                   that no relief based upon those submissions is warranted. To the extent
                   that appellant has attempted to present claims or facts in those
                   submissions which were not previously presented in the proceedings
                   below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    e94